Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response of 06/28/22 was received and considered
Claims 1-18 are pending.  

Response to Arguments
Applicant’s arguments and amendments, filed 06/28/22, with respect to claims 1-18 have been fully considered and are persuasive.  The previous rejections of claims 1-18 have been withdrawn. 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Aubrey H Wyszynski/
Examiner, Art Unit 2434

/KAMBIZ ZAND/               Supervisory Patent Examiner, Art Unit 2434